[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 216 
The plaintiff to whom the goods consumed by fire were consigned, had, within about sixteen days of the time of their arrival at Saratoga Springs, the place of their destination, removed to a place four miles distant therefrom, up to which time she had resided in Michigan. When the goods arrived, no one was present to receive them, or to whom to give notice of their arrival, and her residence was unknown to the defendant; the goods were removed from the car to the defendant's warehouse, and there kept three days, when, without the defendant's fault, they were consumed by fire. During each of these days, the defendant's agent, having charge of the warehouse, inquired of persons as likely as any others to know the defendant's residence or whereabouts, and gained no information on the subject. This, within the case of Northrop v. The Syracuse  B.N.Y.R.R. Co. (2 Trans. App., 183), was an abundant excuse for not giving notice, and within that case, in other respects, and the rule as stated in Fenner v. The Buffalo  State Line R.R. Co., (44 N YR., 505, 511.) The defendants's character had, before the fire, changed to that of a warehouseman, and the goods *Page 217 
having been destroyed, without the defendant's fault, the plaintiff cannot recover, where the residence of the consignee claiming the right to notice is not known at the freight depot.
The consignee ought, before the arrival of the goods, to give such information as will enable the carrier to give the requisite notice, but whether if such notice had been given it would have become their duty to have notified the plaintiff, whose post-office address was beyond the municipality of the depot, is not involved.
Judgment should be affirmed.